Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 30, 2005, which dismissed claimant’s appeal from a decision of an administrative law judge as untimely.
By decision dated and mailed June 17, 2005, an administrative law judge, among other things, sustained the initial determination ruling that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed and assessing him a recoverable overpayment of benefits and forfeiture of benefit days based upon willful false statements. Although claimant received the decision shortly after it was mailed, he did not submit a request for an appeal until July 27, 2005 because he was depressed regarding the decision’s outcome and neglected to thoroughly read the notice *1257information on the decision that he had 20 days in which to appeal. In the absence of a reasonable excuse for failing to comply with the strict 20-day statutory time period set forth in Labor Law § 621 (1), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board dismissing the appeal as untimely (see Matter of Trinidad [Commissioner of Labor], 21 AD3d 1208, 1209 [2005]; Matter of Popescu [Commissioner of Labor], 16 AD3d 757, 758 [2005]; Matter of Plotnik [Commissioner of Labor], 13 AD3d 700, 701 [2004]). Claimant’s arguments pertaining to the underlying merits of the denial of his application for unemployment insurance benefits are, therefore, not properly before this Court (see id.).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.